DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 10, and 19, the prior art of record fails to teach or suggest, as Applicant argues on page 12 of the remarks filed on 04/13/2021, a regional layer of a hierarchical network management stack that determines unique regional identifiers for first and second geographical regions of a cloud provider, where the unique regional identifiers are determined based on regional information for the virtual networks passed from the hierarchical network management stack.  Claims 2-9, 11-18, and 20 are allowed by virtue of their dependency on their respective independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2018/0324247 (Hood et al.) – Coordinating Inter-Region Operations in Provider Network Environments – An inter-region coordinator operates asynchronously to the control plane of regional networks to coordinate inter-region operations such as virtual peering. 
U.S. Patent No. 9584328 (Graham-Cumming) – Embedding Information or Information Identifier in an IPv6 Address – Information embedded in a predefined portion of an IPv6 address is used to identify one or more configuration settings, where the configuration settings may be used for performance and/or security reasons. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NAM T TRAN/Primary Examiner, Art Unit 2452